

115 HR 3375 IH: Javier Vega, Jr. Memorial Act of 2017
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3375IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Mr. Vela (for himself, Mr. McCaul, Mr. Thompson of Mississippi, Ms. McSally, and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the checkpoint of the United States Border Patrol located on United States Highway 77
			 North in Sarita, Texas, as the Javier Vega, Jr. Border Patrol Checkpoint.
	
 1.Short titleThis Act may be cited as the Javier Vega, Jr. Memorial Act of 2017. 2.FindingsCongress finds the following:
 (1)A native of La Feria, Texas, Border Patrol Agent Javier Vega, Jr., served his country first a member of the United States Marines Corps and then proudly as a Border Patrol agent in the canine division with his dog, Goldie.
 (2)Agent Vega was assigned to the Kingsville, Texas, Border Patrol Station as a canine handler and worked primarily at the Sarita Border Patrol Checkpoint.
 (3)On August 3, 2014, Agent Vega was on a fishing trip with his family near Raymondville, Texas, when two criminal aliens attempted to rob and attack them.
 (4)Agent Vega was shot and killed while attempting to subdue the assailants and protect his family. (5)Agent Vega is survived by his wife, parents, three sons, brother, sister-in-law, niece, and dog, Goldie.
 3.DesignationThe checkpoint of the United States Border Patrol located on United States Highway 77 North in Sarita, Texas, shall be known and designated as the Javier Vega, Jr. Border Patrol Checkpoint.
 4.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the checkpoint described in section 3 shall be deemed to be a reference to the Javier Vega, Jr. Border Patrol Checkpoint.
		